Gould, Associate Justice.
We are of the opinion that a road may be shown to be public by other evidence than the production of the order of the County Court establish*667ing it as such. While there is some obscurity in parts of the evidence, and it is apparently to some extent conflicting, we think it may well have satisfied the jury that that part of the road obstructed by appellant had long been used as a public road and had been recognized as such by an order of the County Court apportioning hands to work it. If the order of the County Court referred to the road which defendant obstructed, it is not material that the road was not described as it is in the indictment.
The judgment is affirmed.
Affirmed.